Citation Nr: 1518745	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-10 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for right upper extremity numbness. 

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1982 to August 1989. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for anxiety has been raised by the record in a May 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed prior to adjudicating the Veteran's claims.  VA examinations conducted to date are inadequate and new opinions must be obtained.  

An August 2007 VA examination reflects a diagnosis of degenerative disc disease and chronic lumbar strain.  The examiner noted the Veteran's in-service history of back complaints and treatment and physical profile as well as injuries suffered in a serious motor vehicle accident after service.  The examiner opined that it is less likely as not that the Veteran's current back condition is related to low back difficulties documented in service medical records "unless medical records from the 1990s could be found to help establish that nexus."  The examiner noted that the Veteran had reported seeing a specific physician starting in 1995 and "[r]ecords from those orthopedic visits would be valuable."  That opinion is inadequate because the examiner did not include a rationale.  The examiner clearly indicated that post-service treatment records were necessary to provide an opinion.  Some records from the physician identified by the Veteran have been obtained, but they are dated in 2002.  On remand, attempts should be made to obtain any prior records.  Thereafter, another opinion should be obtained, which considers the Veteran's in-service history and treatment of back pain as well as post-service.  

Service treatment records document complaints of diffuse muscle ache, weakness and fine hand tremors.  EMG testing of the right upper extremity at that time revealed no evidence of myopathy.  The July 2007 VA examiner did not provide an adequate diagnosis or opinion; noting that the Veteran has had multiple injuries to her hand and "[i]t is not possible to ascertain whether any or all of this is residual to her carpal tunnel syndrome."  The examiner did not provide any indication as to why it was not possible to provide an opinion or identify what information would be needed to make an opinion.  

The examination for headaches is similarly inadequate.  Service treatment records include July 1986 treatment for a head injury with laceration; the diagnosis was open skull fracture, occipital area.  A treatment record dated 5 days later noted her complaints of persistent headaches.  A September 1986 report notes her complaint of "the worst headache of her life, history of L[oss] O[f] C[onsciousness] 6 weeks ago [secondary] to head injury."  She was diagnosed with post traumatic syndrome.  VA examinations conducted in 2005 and 2007 related the Veteran's headaches to anxiety; however, there is no indication is either examination whether the examiner considered the Veteran's in-service complaints and why those findings in service are not related to the current complaints.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, that treated the Veteran for her conditions since service, including any treatment from the 1990s from Dr. Michels.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After development of the above, schedule the Veteran for an appropriate VA examination(s) to address the current nature and likely etiology of any diagnosed low back, right upper extremity and headache conditions.  The claims folder and copies of all pertinent records should be made available to the examiner(s) for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should answer the following:  

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any low back condition is related to service.  The examiner should consider the Veteran's documented back treatment in service and specifically comment on the findings noted in the service treatment records.  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right upper extremity condition (to include numbness) is related to service.  The examiner should consider the Veteran's documented right upper extremity complaints and testing conducted in service and specifically comment on those findings as they relate to any current diagnosis.  

(c)  Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed headache condition is related to service.  The examiner should consider the Veteran's documented open skull fracture in service and subsequent complaints of headaches.  

The examiner(s) should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate all claims.  If any benefits remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

